DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2017, 3/23/2020 and 12/7/2018 are being considered by the examiner.

Response to Amendment
This office action is in response to “Claims filed on 3/8/2021”.  Applicant’s amendments of claims 1, 18; cancellation of claims 3-4, 6-9, 11-12, 14-15, 19 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1, 2, 5, 10, 13, 16-18, 20-24 are pending wherein claims 1 and 18 are independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "face", "layer", "portion" “directly” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to have the front oriented towards”, “one thickness lying over or under another”, “an often limited part of a whole” “in a direct line” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1, 2, 5, 10, 13, 16, 18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (WO2014/050655 hereinafter Tamura with US 2015/0338069 A1 being used as an English language equivalent) in view of Li et al (US 2012/0262903 A1 hereinafter Li) and further in view of Sah, Wen-Jah (US 2009/0140271 A1 hereinafter Sah) and further evidenced by Fig 5 of Sah, Wen-Jah (US 2009/0140271 A1 hereinafter SahFig5).
Regarding Claim 1, Tamura discloses in Fig 3-6: A light-emitting device comprising: a light emitting device substrate (11); and
at least one light source (102/106) comprising:
a light-emitting element (102) comprising:
a light-transmissive light-emitting element substrate (part of structure 31) [0025,0040,0042, 0049],
a semiconductor layered structure (part of structure 31) [0049] that is attached to a lower surface of the light emitting element substrate, and

a silicone resin member (106) covering (i) lateral surfaces of the semiconductor layered structure (31), (ii) lateral surfaces of the plurality of electrodes (32/33), and (iii) lower portions of lateral surfaces of the light-emitting element substrate, and not covering (i) upper portions of the lateral surfaces of the light-emitting element substrate, and (ii) an upper surface of the light-emitting element (See Fig 5) [0048-0049]. Examiner notes that as shown in the mark-up below and as disclosed by Tamura, the semiconductor structure comprises a n-type layer (to which the electrode 33 is connected), an active or a light emitting layer and a p-type layer (to which the electrode 32 is connected) and thus the silicone resin covers the lower portions of the side surface of the light transmissive light-emitting element substrate but does not cover the upper portions of the substrate.

    PNG
    media_image1.png
    580
    843
    media_image1.png
    Greyscale


However, the Applicant has not disclosed that having the dimensions of the LED element in a specific range, .i.e, the ratio, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skill in the art would understand that the dimensions of a LED dictate the size of light emitting portion of the display device and thus the intensity distribution of the emitted light in a directivity diagram.  One of ordinary skilled in the art would find it obvious to experiment with various LED sizes to achieve the required intensity profiles and the final size of the In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the dimensions of a LED element” as a "result effective variable”, and arrive at the recited limitation. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Additionally, the wherein clause of " wherein, in a directivity diagram of each of the atleast one light source, which comprises a curve indicating an amount of light output from the light source with respect to an angle from an optical axis passing through a center of the light emitting element of the light source, a variation in light output of the light source in a range of -40° to 40° is 15% or less" is directed to a function or operational characteristic of the claimed light emitting device.

According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)".  

Here, 35 U.S.C. 102/103 rejections are made, because the wherein clause of claim 1 is directed to function or characteristic of claimed device. Each of the limitation has been fully considered to the extent that the device taught by Tamura inherently has or is reasonably capable of functioning or having the characteristic claimed.  Basis in fact if provided by the fact that Tamura teach all of the claimed structural features of the claimed device.  Alternatively, it would have been obvious to one of ordinary skill in the art that the device taught by Tamura is reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above.
However, Li in a similar device teaches in [0007] that silicone resin is light transmissive.
References Tamura and Li are analogous art because they both are directed to LED devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tamura and Li so that silicone resin is light transmissive as taught by Li in Tamura’s device since, silicone is one of the  commonly used encapsulant in semiconductor arts for it’s optical, electrical and mechanical properties.
However, Sah in a similar device teaches in Fig 2A: that the light emitting element (23) is disposed so that it’s upper surface is exposed so as to not be in contact with any members of the light emitting device (2) since this provides a better heat conduction means to remove heat from the LED. Examiner notes that the combined device of Tamura, Li and Sah would have the LED element disposed in a housing so that the upper surface of the light-emitting element is exposed so as to not be in contact with any member of the light-emitting device [0043-0046]; and an intermediate layer (21) located above the atleast one light source at a location spaced from the atleast one light emitting element (23), the intermediate layer (21) comprising a diffuser and/or a phosphor sheet [0042], 
wherein an upper surface of the light-emitting device substrate (22) is parallel to a lower surface of the intermediate layer (21) and [0041], Sah discloses in [0041] that the shape of the housing 21 could be circular or hemispherical. Examiner invites Aplicant’s attention to Fig 5A of Sah wherein the lower surface of the intermediate layer 21 is parallel to the upper surface of the substrate 22. It is further noted that several other embodiments of Sah disclose a quadrilateral cross section of the housing [0086, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
wherein the upper surface of the light emitting element (23) directly faces the lower surface of the intermediate layer (21) with no intervening member (only air present) between the upper surface of the light-emitting element 23 and the lower surface of the intermediate layer 21. Sah discloses that by forming a housing instead of forming a dome encapsulant, the heat dissipation in the LED device is improved. Hence, the combined device would have better heat dissipation.
References Tamura, Sah and Li are analogous art because they are directed to LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tamura and Li with the specified features of Sah because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tamura, Sah and Li so that the an intermediate layer located above the at least one light source at a location spaced from the at least one light source, the intermediate layer comprising a diffuser and/or a phosphor sheet, wherein an upper surface of the light-emitting device substrate is parallel to a lower surface of the intermediate layer, and wherein the upper surface of 

  Regarding Claim 2, Tamura, Sah and Li disclose: The light-emitting device according to claim 1, wherein, in the directivity diagram of the light source, a variation in the light output of the light source (101) in a range of -45° to 45° is 15% or less.
Specifically, the wherein clause of " in the directivity diagram of the light source, a variation in the light output of the light source in a range of -45° to 45° is 15% or less" is directed to a function or operational characteristic of the claimed light emitting device.
Please see note for Claim 1 regarding the interpretation of the functional or operational limitations of the light emitting device.
Here, 35 U.S.C. 102/103 rejections are made, because the wherein clause of claim 15 is directed to function or characteristic of claimed device. Each of the limitation has been fully considered to the extent that the device taught by Tamura inherently has or is reasonably capable of functioning or having the characteristic claimed.  Basis in fact if provided by the fact that Tamura teach all of the claimed structural features of the claimed device.  Alternatively, it would have been obvious to one of ordinary skill in the art that the device taught by Tamura is reasonably capable of functioning or having as claimed in the wherein clause of claim 2 in light of the basis in fact provided above.

Regarding Claim 5, Tamura, Sah and Li disclose: The light-emitting device according to claim 1, Tamura further discloses in Fig 5, wherein a portion of the resin member (106) is located at a position higher than a position of a light-emitting layer (Note that resin layer 106 covers side surfaces of the LED structure to a position higher than the second conductivity type layer of the LED and thus is at a position of a light emitting layer – also see Fig 5) of the light-emitting element in a height direction [0049].

Regarding Claim 10, Tamura, Sah and Li disclose: The light-emitting device according to claim 1.
Tamura, Sah and Li do not disclose: wherein, in the directivity diagram of the light source, a slope a of a straight line y = ax + b connecting maximum and minimum values of y on a curve in a range of-15° to 15° is in a range of-0.3 to 0.3, where a and b are constants.
Additionally, the wherein clause of " in the directivity diagram of the light source, a slope a of a straight line y = ax + b connecting maximum and minimum values of y on a curve in a range of-15° to 15° is in a range of-0.3 to 0.3, where a and b are constants" is directed to a function or operational characteristic of the claimed light emitting device.
Please see note for Claim 1 regarding the interpretation of the functional or operational limitations of the light emitting device.
Here, 35 U.S.C. 102/103 rejections are made, because the wherein clause of claim 10 is directed to function or characteristic of claimed device. Each of the limitation has been fully considered to the extent that the device taught by Tamura and Li inherently has or is reasonably capable of functioning or having the characteristic 

Regarding Claim 13, Tamura, Sah and Li discloses: The light-emitting device according to claim 1. Tamura further discloses in Fig 5-6, wherein the at least one light source comprises a plurality of light sources arranged two-dimensionally on the light-emitting device substrate (101).

Regarding Claim 16, Tamura, Sah and Li disclose: The light-emitting device according to claim 13.
Tamura and Li do not disclose: wherein a variation in light output of the light sources in a range of -theta to theta satisfying tan(theta) = a/ 2b is 15% or less, where a represents a distance between the optical axis passing through a center of the light-emitting element of each of the light sources and the optical axis passing through a center of the light-emitting element of an adjacent one of the light sources, and where b represents a distance between the upper surface of the light-emitting element and the intermediate layer.
Additionally, the wherein clause of " wherein a variation in light output of the light sources in a range of -theta to theta satisfying tan theta = a/2b is 15% or less, where a represents a distance between an optical axis of the light-emitting element of each of 
Please see note for Claim 1 regarding the interpretation of the functional or operational limitations of the light emitting device.
Here, 35 U.S.C. 102/103 rejections are made, because the wherein clause of claim 16 is directed to function or characteristic of claimed device. Each of the limitation has been fully considered to the extent that the device taught by Tamura, Sah, Li inherently has or is reasonably capable of functioning or having the characteristic claimed.  Basis in fact if provided by the fact that Tamura teach all of the claimed structural features of the claimed device.  Alternatively, it would have been obvious to one of ordinary skill in the art that the device taught by Tamura, Sah, Li is reasonably capable of functioning or having as claimed in the wherein clause of claim 16 in light of the basis in fact provided above.

Regarding Claim 18, Tamura discloses in Fig 3-6: A light-emitting device comprising: a light-emitting device substrate (101) comprising:
a base member (11);
a plurality of wiring layers (12) on an upper surface of the base member, and an insulating member(15) on an upper surface of the wiring layers, the insulating member containing a light-reflective substance (15) and defining an opening in a plan view (See Fig 4 and Fig 6 which shows a multiple LED devices on the base member 11).  

a plurality of light sources (102/106), each of which is respectively mounted on the upper surface of the wiring layers at the bottom of a respective one of the openings, each of the light sources comprising:
a light-emitting element (102) comprising:
 a light-transmissive light-emitting element substrate (part of structure 31),
a semiconductor layered structure (part of structure 31) [0049] that is attached to a lower surface of the light emitting element substrate, and
 a plurality of electrodes (32/33) that are attached to a lower surface of the semiconductor layered structure (part of structure 31) and that face the light-emitting device substrate (11), wherein the light emitting element has a rectangular shape in a plan view (See Fig 6) and
a silicone resin member (106) covering (i) lateral surfaces of the semiconductor layered structure (31), (ii) lateral surfaces of the plurality of electrodes (32/33), and (iii) lower portions of lateral surfaces of the light-emitting element substrate, and not covering (i) upper portions of the lateral surfaces of the light-emitting element substrate, and (ii) an upper surface of the light-emitting element (See Fig 5) [0048-0049],
a bonding member (105) bonding the light sources (102/106) to the light emitting device substrate (11),
 Examiner notes that as disclosed by Tamura, the semiconductor structure comprises a n-type layer (to which the electrode 33 is connected), an active or a light 
Tamura does not teach: the silicone resin member is light transmissive; the light emitting element in a plan view with a length of 250 um or less and a width of 250 um or less, wherein the upper surface of the light-emitting element is exposed so as to not be in contact with any member of the light-emitting device, and an intermediate layer located above the plurality of light sources at a location spaced from the light sources, the intermediate layer comprising a diffuser and/or a phosphor sheet, wherein an upper surface of the light-emitting device substrate is parallel to a lower surface of the intermediate layer, and wherein the upper surface of the light-emitting element directly faces the lower surface of the intermediate layer with no intervening member between the upper surface of the light-emitting element and the lower surface of the intermediate layer.
However, the Applicant has not disclosed that having the dimensions of the LED element in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skill in the art would understand that the dimensions of a LED dictate the size of light emitting portion of the display device and thus the intensity distribution of the emitted light in a directivity diagram.  One of ordinary skilled in the art would find it obvious to experiment with various LED sizes to achieve the required intensity profiles and the final size of the LED device and in conclusion, the length and width of a LED element would be considered a In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the dimensions of a LED element” as a "result effective variable”, and arrive at the recited limitation. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
However, Li in a similar device teaches in [0007] that silicone resin is light transmissive.
References Tamura and Li are analogous art because they both are directed to LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tamura with the specified features of Li because they are from the same field of endeavor.

However, Sah in a similar device teaches in Fig 2A: an intermediate layer (21) located above the plurality of light emitting elements (23) at a location spaced from the light emitting elements (23), the intermediate layer comprising a diffuser and/or a phosphor sheet [0042], wherein the upper surface of the light-emitting element (23) is exposed so as to not be in contact with any member of the light-emitting device (21 is spaced apart from 23 and the chamber is air filled as disclosed by Sah), wherein an upper surface of the light-emitting device substrate (22) is parallel to a lower surface of the intermediate layer (21) and [0041], Sah discloses in [0041] that the shape of the housing 21 could be hemispherical. Examiner invites Aplicant’s attention to Fig 5A of Sah wherein the lower surface of the intermediate layer 21 is parallel to the upper surface of the substrate 22. It is further noted that several other embodiments of Sah disclose a quadrilateral cross section of the housing [0086, 0108, 0126] wherein the lower surface of the intermediate layer, the upper surface of the light emitting device are parallel with no intervening member between them. It would have been an obvious matter of design choice to use a quadrilateral shape in the embodiment of Fig 2A of Sah, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
wherein the upper surface of the light emitting element (23) directly faces the lower surface of the intermediate layer (21) with no intervening member (only air present) between the upper surface of the light-emitting element 23 and the lower surface of the intermediate layer 21. Sah discloses that by forming a housing instead of forming a dome encapsulant, the heat dissipation in the LED device is improved. Hence, the combined device would have better heat dissipation.
References Tamura, Sah and Li are analogous art because they are directed to LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tamura and Li with the specified features of Sah because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tamura, Sah and Li so that the an intermediate layer located above the at least one light source at a location spaced from the at least one light source, the intermediate layer comprising a diffuser and/or a phosphor sheet, wherein an upper surface of the light-emitting device substrate is parallel to a lower surface of the intermediate layer, and wherein the upper surface of the light-emitting element directly faces the lower surface of the intermediate layer with no intervening member between the upper surface of the light-emitting element and the lower surface of the intermediate layer.as taught by Sah in Tamura’s and Li’s device since, this enhances the heat dissipation effect of a light emitting diode (LED) die.

Regarding Claim 20, Tamura, Sah, Li disclose: The light-emitting device according to claim 18, Tamura further discloses in Fig 5, wherein a portion of the resin member (106) is located at a position higher than a position of a light-emitting layer (Note that resin layer 106 covers side surfaces of the LED structure to a position higher than the second conductivity type layer of the LED and thus is at a position of a light emitting layer – also see Fig 5) of the light-emitting element in a height direction [0049].

Regarding Claim 22, Tamura, Sah and Li disclose: The light-emitting device according to claim 1. Tamura further discloses in Fig 5: wherein the silicone resin member (106) is made of a resin material that is free of a diffusing member. It is noted that Tamura discloses in [0048] that 106 preferably contains light reflective particles. This means that the resin 106 can also be used in the LED device without the light reflective particles and thus the resin is free of a diffusing member.

Regarding Claim 23, Tamura, Sah, Li disclose: The light-emitting device according to claim 18. Tamura further discloses in Fig 5: wherein the silicone resin member (106) is made of a resin material that is free of a diffusing member. It is noted that Tamura discloses in [0048] that 106 preferably contains light reflective particles. This means that the resin 106 can also be used in the LED device without the light reflective particles and thus the resin is free of a diffusing member.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (WO2014/050655 hereinafter Tamura with US 2015/0338069 A1 being used as an English language equivalent) in view of Li et al (US 2012/0262903 A1 hereinafter Li) and further in view of Sah, Wen-Jah (US 2009/0140271 A1 hereinafter Sah) and further in view of IKEBE et al (JP 2007317423 A hereinafter Ikebe).
Regarding Claim 17, Tamura, Sah and Li disclose: The light-emitting device according to claim 13.
Tamura, Sah and Li do not disclose: wherein the plurality of light sources are arranged so that intervals between the light sources increase from a center of the light-emitting substrate toward a periphery of the substrate.
However, Ikebe in a similar device teach in Fig 1: wherein the at least one light source comprises a plurality of light sources (2) arranged two-dimensionally on the substrate [0011-0012].
References Tamura, Sah and Li and Ikebe are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tamura, Sah and Li with the specified features of Ikebe because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Tamura, Sah and Li and Ikebe so that the at least one light source comprises a plurality of light sources arranged two-dimensionally on the substrate as taught by Ikebe in Tamura’s, Sah’s and Li’s device since, this ensures that brightness of the backlight can be adjusted by adjusting the physical arrangement of the LEDS provided on the frame.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (WO2014/050655 hereinafter Tamura with US 2015/0338069 A1 being used as an English language equivalent) in view of Li et al (US 2012/0262903 A1 hereinafter Li) and further in view of Sah, Wen-Jah (US 2009/0140271 A1 hereinafter Sah) and further in view of Fig 3A of Sah, Wen-Jah (US 2009/0140271 A1 hereinafter SahFig3A).
 Regarding Claim 21 (24), Tamura, Sah, Li disclose: The light-emitting device according to claim 18 (1).
Tamura and Li do not disclose: wherein the intermediate layer comprises the diffuser and the phosphor sheet.  
Sah discloses as shown in rejection of Claim 18 above that the intermediate layer (21) in Fig 2A comprises a diffuser material [0042]. One of ordinary skilled in the art would find it obvious to combine Tamura, Li and Sah since this improves heat dissipation of the LED device.
However, SahFig3A in a different embodiment discloses that the housing (31) (intermediate layer as claimed) further comprises a wavelength converting material (37) [0055].
References Tamura, Sah, SahFig3A and Li are analogous art because they are directed to LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tamura, Sah and Li with the specified features of SahFig3A because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tamura, Sah, SahFig3A and Li 

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. With regards to rejections of Claims 1 and 18, Applicant argues in page 009 para 003 that “Respectfully, this rationale for combining Li with Tamura is insufficient. Tamura already teaches that its underfill material 106 may be made of silicon resin. See Tamura, ]} [0048], So the fact that silicone resin “is one of the commonly used encapsulant in semiconductor arts for its optical, electrical and mechanical properties” is not a reason to modify Tamura’s underfill material 106 to be light-transmissive. And this is especially true because Tamura indicates that “[t]he underfill material 106 preferably has a light reflecting property which can be obtained by containing titanium oxide, silicon oxide, or alumina, which has a white color.” So regardless of whether transparent silicone resin is known in the art, a person of ordinary skill would not have been motivated to make the underfill material 106 of Tamura light-transmissive. The mere existence of light-transmissive silicone resin is insufficient.”.
In response, the Office respectfully disagrees and notes that as stated above by the Applicant, Tamura discloses that the underfill 106 is preferably has a light reflective property. This disclosure is being interpreted to mean that the underfill 106 made of silicone resin does not necessarily need to be light reflective or in other words the device will function if the underfill 106 is not light reflective i.e light transmissive. Since In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since the silicone resin can be light transmissive as taught by Li and since it is not necessary that silicone resin underfill 106 of Tamura does not have to light reflective for the device to unction, the combination of Li and Tamura teaches this limitation.
Applicant further argues in page 10 second para that “However, the allegation that “Tamura teach all of the claimed structural features of the claimed device” is incorrect on its face. Tamura’s device does not teach all the features of the claimed device, as the Office Action itself acknowledges. As discussed above, for example, it does not teach “a light-transmissive resin member covering (i) lateral surfaces of the semiconductor layered structure, (ii) lateral surfaces of the plurality of electrodes, and (iii) lower portions of lateral surfaces of the light-emitting element substrate, and not covering (i) upper portions of the lateral surfaces of the light-emitting element substrate, and (ii) an upper surface of the light-emitting element.” Nor does it teach a device in which “the upper surface of the light-emitting element is exposed so as to not be in 
In response, the Office respectfully disagrees and notes that as noted in response to the first argument of the Applicant, the combination of Tamura and Li discloses the limitation “a light transmissive resin member a light-transmissive resin member covering (i) lateral surfaces of the semiconductor layered structure, (ii) lateral surfaces of the plurality of electrodes, and (iii) lower portions of lateral surfaces of the light-emitting element substrate, and not covering (i) upper portions of the lateral surfaces of the light-emitting element substrate, and (ii) an upper surface of the light-emitting element”. Additionally, Sah reference discloses the currently amended limitations of Claims 1 and 18. Specifically the limitation that the upper surface of the light-emitting element is exposed so as to not be in contact with any member of the light-emitting device. Sah discloses that the fill material within the housing 24 can be liquid, gel or gas such as air. In the case of filler material 24 being air, the upper surface of the light emitting element is exposed so as to not be in contact with any member of the light-emitting device.
Applicant further argues in page 3 para 002 of remarks that “Applicant disagrees with any allegation that it would have been obvious to replace Tamura’s sealing resin member 103 with Sah’s housing 21. But even if one were to do so, such modification would not result in a light-emitting device in which “an upper surface of the light-emitting 
In response, the Office respectfully disagrees and notes that as shown in the rejections of claims 1 and 18 above, Sah discloses in [0041] that the shape of the housing 21 could be circular or hemispherical. This is taken to mean that the device will operate normally even with a different shape of the housing. Further, the Examiner invites Applicant’s attention to Fig 5A of Sah wherein the lower surface of the intermediate layer 21 is parallel to the upper surface of the substrate 22. It is further noted that several other embodiments of Sah disclose a quadrilateral cross section of the housing [0086, 0108, 0126]. It would have been an obvious matter of design choice to use a quadrilateral shape in the embodiment of Fig 2A of Sah, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. Thus, a quadrilateral cross section in Fig 2A of Sah would teach all of the currently amended limitations in Claims 1 and 18.
In conclusion, the currently amended claims stand rejected over prior art references of Tamura et al (WO2014/050655), Sah (US 2009/0140271 A1) and Li et al (US 2012/0262903 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811